DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 3, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “represented by General Formulas (2) to (4)…” However, later in the claim, the formulas are labeled as both “[Chem. 1]” and “(2)”, “[Chem. 2]” and “(3)”, “[Chem. 3]” and “(4)”. It is unclear if the  “[Chem. 1]”, “[Chem. 2]”, and “[Chem. 3]” are the same listed formulas.

Claim 3 recites “represented by General Formulas (5) to (7)…” However, later in the claim, the formulas are labeled as both “[Chem. 4]” and “(5)”, “[Chem. 5]” and “(6)”, “[Chem. 6]” and “(7)”. It is unclear if the  “[Chem. 4]”, “[Chem. 5]”, and “[Chem. 6]” are the same listed formulas. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10, 13, and 15, are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/110,768 (App. No. 17/110,768). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. 17/110,768 teach each and every component of the claims of the present application and read upon them in an anticipatory fashion.
Regarding claims 1-3, 5-10, 13, and 15, of the present application, Claims 1-15 of App. No. 17/110,768 teaches a resin composition comprising a base resin with a reactive silicon group with the formula 
    PNG
    media_image1.png
    95
    164
    media_image1.png
    Greyscale
, wherein X is a hydrolysable group, and R1 is a hydrocarbon group C1-C20, and a is 1-3, (Claim 1-3), and an organic tin catalyst (claim 4-6).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 13-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-108566 A to Bhagwagar et al. (hereinafter Bhagwagar).

Regarding claims 1-4, 6-9, and 13-15, Bhagwagar teaches a silicon-containing polyfluoropolyether formed by hydrosilylation of an unsaturated polyfluoropolyether (para 10), wherein the silicon-containing polyfluoropolyether has the formula
    PNG
    media_image2.png
    217
    393
    media_image2.png
    Greyscale
(See abstract), and specifically, in Example 5, Bhagwagar teaches a polyfluoropolyether having the formula CF3CF2CF2O-(CF(CF3)CF2O)10-CF(CF3)-CH2OCH2-CH=CH-Si(OCH3)3 (para 95). The above polyfluoropolyether meets the claimed polyoxyalkylene based polymer of claims 1 and 7, the above -CH2OCH2-CH=CH-Si(OCH3)3 portion meets the claimed formula (1) wherein Si is adjacent to an unsaturated bond, a=3, and X is the hydrolyzable group of -OCH3, meets formula 3 or 4 cited in claims 2 and 3, and the trimethoxysilyl group cited in claim 6. The above polymer also has 1 reactive silicon group at the end, which meets the more than 0.8 per end cited in claim 4.
Bhagwagar further teaches the above polyfluoropolyether is used in a surface treatment composition which is applied to a surface/article as a layer (para 70) and heated, or post catalyst treated and cured by condensation curing or free radical curing (para 70 and para 85), and a UV coating formulations containing the above with an acrylate and initiator (para 104), which meets claims 8, 9, 13-15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, and 9-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-108566 A to Bhagwagar et al. (hereinafter Bhagwagar), as applied to claim 1 above, and further in view of US2016/0108235 A1 to Miyafuji. (hereinafter Miyafuji).

Regarding claim 5, Bhagwagar teaches the silicon-containing polyfluoropolyether is formed from by hydrosilylation of the unsaturated polyfluoropolyether (para 10) and is using the field of surface treatment compositions and coatings in field of transparent optical electronic devices (para 70-74) and UV coating formulations such as acrylate containing formulations (para 104). Bhagwagar also teaches the hydrosilylation reaction can be done with a silane functional compounds containing alkoxy groups and at least one hydrolysable group (para 57) such as trimethoxysilane. (para 58).
Bhagwagar does not explicitly teach the dimethoxymethylsilyl group cited in claim 5.
However, Miyafuji teaches a curable composition containing an oxyalkylene-based polymer (A) having one or more reactive silicon groups, a (meth)acrylate based polymer (B) having a reactive silicon group, and a plasticizer (See abstract), used in the field of coatings for electronic materials (para 193-194), which is the same field of use of polyether polymers containing reactive silicon groups as cited above in Bhagwagar. Miyafuji further teaches the oxyalkylene-based polymer is hydrosilylated with alkoxysilanes such as dimethoxymethylsilane or trimethoxysilane (para 25), and that dimethoxymethylsilyl or trimethoxysilyl groups are preferred because they obtain a cured product with high strength and high elongation (para 16).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the dimethoxymethylsilane of Miyafuji to hydrosilylate the unsaturated polyfluoropolyether of Bhagwagar because Miyafuji teaches the same field of use of polyether polymers containing reactive silicon groups as cited above in Bhagwagar, Miyafuji further teaches hydrosilylation of oxyalkylene-based polymers can be done with alkoxysilanes such as dimethoxymethylsilane or trimethoxysilane (para 25), and that dimethoxymethylsilyl or trimethoxysilyl groups are preferred because they obtain a cured product with high strength and high elongation (para 16).

Regarding claims 9 and 10, as cited above and incorporated herein, Bhagwagar teaches claim 9.
Bhagwagar does not explicitly teach the curing catalyst of claim 10.
However, as cited above , Miyafuji teaches the same field of use of polyether polymers containing reactive silicon groups as cited above in Bhagwagar. Miyafuji further teaches the composition can contain a catalyst such as dibutyltin-based compound (para 120), and also teaches that the dibutyltin-based compound is preferred for a cured product having high strength and elongation with low toxicity. (para 120).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the dibutyltin-based compound catalyst of Miyafuji to in the composition of Bhagwagar because Miyafuji teaches the same field of use of polyether polymers containing reactive silicon groups as cited above in Bhagwagar, Miyafuji further teaches that the dibutyltin-based compound is preferred for a cured product having high strength and elongation with low toxicity. (para 120).

Regarding claims 11-12, as cited above and incorporated herein, Bhagwagar teaches claim 9.
Bhagwagar does not explicitly teach the silane coupling agent of claims 11-12.
However, as cited above , Miyafuji teaches the same field of use of polyether polymers containing reactive silicon groups as cited above in Bhagwagar. Miyafuji further teaches the composition can contain a silane coupling agent such as amino-containing silanes (para 123), which impart adhesiveness (para 123). 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the silane coupling agent such as amino-containing silanes of Miyafuji to in the composition of Bhagwagar because Miyafuji teaches the same field of use of polyether polymers containing reactive silicon groups as cited above in Bhagwagar, Miyafuji further teaches that silane coupling agents such as amino-containing silanes (para 123), impart adhesiveness (para 123).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s statement that “action is not required at this time,” in regard to the double patenting rejection in view of App. No. 17/110,768, it is noted that the Applicant’s request is not a complete response. (See MPEP 804(I)(B)(1)).  MPEP 804(I)(B)(1) states a complete response to a nonstatutory patent rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer…” MPEP 804(I)(B)(1) also states, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766